Name: Commission Regulation (EEC) No 2677/84 of 20 September 1984 on transitional measures in readiness for the revaluation of the representative rate for the German mark on 1 January 1985
 Type: Regulation
 Subject Matter: plant product;  monetary economics;  prices;  political geography;  trade policy;  agricultural policy
 Date Published: nan

 21 . 9 . 84 Official Journal of the European Communities No L 253/31 COMMISSION REGULATION (EEC) No 2677/84 of 20 September 1984 on transitional measures in readiness for the revaluation of the representative rate for the German mark on 1 January 1985 been offered for intervention in normal circumstances, i.e. by discounting the size of the 1984 harvest and the quantities of common wheat of bread-making quality offered for intervention under Commission Regulation (EEC) No 1810/84 ('); whereas, to be effective, this measure should apply to quantities offered to the German intervention agency from 14 September 1984, the Commission having published on the same date (4) a notice warning interested parties of its intention to introduce such a measure ; whereas, where sugar is concerned, the application , with effect from 1 January 1985, of a new representa ­ tive rate for the German mark and therefore of a reduction in the buying-in price for sugar expressed in national currency as from that date in Germany may impel manufacturers to deliver into intervention quan ­ tities of sugar normally marketed after that date ; whereas a measure identical to that adopted in the cereals sector cannot be applied to sugar owing to the non-existence in practice of deliveries into interven ­ tion in normal market circumstances ; whereas provi ­ sion should therefore be made for the application , as from the entry into force of this Regulation , of the new representative rate for the German mark solely in respect of buying-in operations in Germany ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 855/84 of 31 March 1984 on the calculation and dismantle ­ ment of the monetary compensatory amounts applying to certain agricultural products ('), and in particular Article 7 thereof, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States (2), as last amended by Regulation (EEC) No 855/84, and in particular Article 6 thereof, Whereas the modification of the representative rates for the German mark and the Dutch guilder to be undertaken on 1 January 1985 in accordance with the provisions of Regulation (EEC) No 855/84 entails a corresponding fall in buying-in prices expressed in national currency in the Member States concerned ; whereas, given this prospect and the present state of the markets , the scale of the monetary alteration in the Federal Republic of Germany threatens to disturb the cereals and sugar markets in particular ; whereas appropriate transitional measures should therefore be taken to avoid such disturbances ; Whereas , where cereals are concerned , abnormally high deliveries into intervention before 1 January 1985 may lead to disturbances on the market and a disruption of the intervention system in Germany ; whereas a maximum limit should therefore be fixed for the quantity of cereals produced in Germany which may still be sold to the intervention agency of that Member State until 31 December 1984 at buying-in prices converted into national currency on the basis of the representative rate currently in force, the buying-in prices payable in respect of any other quantities offered to the German intervention agency being subject to the new rate ; whereas the said limit must be determined on the basis of the quantity  estimated at 2 500 000 tonnes  which would have Whereas, under the terms of Article 6 of Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 606/82 (h), sugar manufacturers are obliged to pay beet producers the minimum prices for A and B sugarbeet ; whereas , owing to the modification of the representa ­ tive rate for the German mark on 1 January 1985, these minimum prices expressed in national currency would , in the ordinary course of events, have to change in Germany on that date ; whereas, however, the sugar ­ beet harvesting and processing season begins in the said Member State in early October and continues until the end of December while the sugar obtained is marketed continuously until the next harvest ; whereas, in order to avoid obliging the sugar manufacturers to bear the entire burden resulting, from a fall in prices expressed in national currency as from 1 January (') OJ No L 170 , 29 . 6 . 1984, p. 33 . (4) OJ No L 244, 14 . 9 . 1984, p. 45 . O OJ No L 177, 1 . 7 . 1981 , p. 4. (j OJ No L 74, 18 . 3 . 1982, p. 1 . (') OJ No L 90 , 1 . 4 . 1984, p . 1 . (-) OJ No L 106, 12 - 5 . 1971 , p. 1 . No L 253/32 Official Journal of the European Communities 21 . 9 . 84 1985 , the conversion rate used in the calculation of the minimum prices should be adapted for the entire marketing year ; Whereas , in order to ensure fair treatment for sugar manufacturers and sugarbeet producers , an average conversion rate should be used for these minimum prices, which should be obtained by weighting, on the one hand, the old representative rate for a period of three months, during which , with the exception of buying-in operations , the mechanisms of the common organization of the market would remain unchanged and, on the other, the new representative rate for a period of nine months ; Whereas a similar problem arises in Germany as regards potato starch ; whereas Article 3 ( 1 ) of Council Regulation (EEC) No 2742/75 ('), as last amended by Regulation (EEC) No 1 026/84 (2), requires manufac ­ turers of this product to pay a minimum price to the producers of the potatoes in question ; whereas, by virtue of the Community provisions, the price of potato starch remains in balance with that of starch produced from other sources, particularly maize starch ; whereas cereal starch is produced throughout the marketing year while potato starch production is limited to the early months of the year ; whereas there is therefore a danger of large quantities of potato starch being placed in storage at the end of 1984, the ensuing fall in value of which , caused by the fall in prices of rival products, would have to be borne en ­ tirely by the manufacturers ; whereas arrangements should be made whereby this risk is shared fairly between starch manufacturers and potato producers and the minimum Community price referred to above expressed in German marks should be adjusted accor ­ dingly for the entire marketing year on the same prin ­ ciple as that applied to the minimum prices for sugar ­ beet ; Whereas the Management Committee for Cereals and the Management Committee for Sugar have not de ­ livered opinions within the time limits set by their respective chairmen,  common wheat, barley and rye harvested in Germany, and  a maximum quantity of 2 500 000 tonnes less any quantities offered to and accepted by the German intervention agency during the period 1 August to 13 September 1984 ; (b) th,e buying-in price converted into national currency on the basis of the representative rate valid with effect from 1 January 1985 shall apply to all the other quantities of common wheat, barley and rye offered to the German ' intervention agency. 2 . Paragraph 1 shall not apply to quantities of common wheat of bread-making quality bought in by the intervention agency concerned under Regulation (EEC) No 1810/84. 3 . The German authorities shall adopt the proce ­ dures required for the implementation of this Article by applying, should the quantity referred to in para ­ graph 1 (a) be exceeded, a pro rata distribution of the quantities offered . They shall , moreovef, be free to determine the breakdown of the quantity referred to in paragraph 1 (a) among the cereals concerned as well as by period . Article 2 As regards offers of sugar accepted by the German intervention agency as from the day on which this Regulation enters into force, the buying-in prices for white sugar and raw sugar shall be converted into national currency on the basis of the representative rate valid with effect from 1 January 1985 . Article 3 1 . As regards the minimum prices for A and B sugarbeet referred to in Article 3 of Regulation (EEC) No 1 106/84 (  ') to be paid in Germany by sugar manu ­ facturers to sugarbeet producers for the entire 1984/85 marketing year, these shall be converted into national currency at the following rate : 1 ECU = DM 2,41751 . 2 . As regards the minimum amount of 266,81 ECU referred to in Article 3 ( 1 ) of Regulation (EEC) No 2742/7^ as a component of the price to be paid in Germany by starch manufacturers to potato producers for the entire 1984/85 marketing year, this amount shall be converted into national currency at the following rate : 1 ECU = DM 2,43063 . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 1 . The German intervention agency shall purchase the quantities of common wheat, barley and rye offered to it during the period 14 September to 31 December 1984 on the following terms : (a) the buying-in price converted into national currency on the basis of the representative rate valid until 31 December 1984 shall apply to : (') OJ No L 281 , 1 . 11 . 1975, p . 57 . ( 2) OJ No L 107, 19 . 4 . 1984, p . 14 . 0 OJ No L 113 , 28 . 4 . 1984, p. 14 . 21 . 9 . 84 Official Journal of the European Communities No L 253/33 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 September 1984. For the Commission Poul DALSAGER Member of the Commission